Name: Commission Regulation (EEC) No 1684/82 of 29 June 1982 making the importation of certain textile products originating in Turkey subject to quantitative limitation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/22 Official Journal of the European Communities 30 . 6 . 82 COMMISSION REGULATION (EEC) No 1684/82 of 29 June 1982 making the importation of certain textile products originating in Turkey subject to quantitative limitation 1982 (2), authorized Italy to suspend, until 30 June 1982, the issue of import documents for cotton fabrics ; Whereas imports into Italy of cotton fabrics origina ­ ting in Turkey in the first four months of 1982 have already reached 125 % of imports in 1981 , which represents an increase of 345 % compared with the same period in 1981 ; Whereas, in order to avoid irreparable damage to Italian producers and a serious deterioration in the economic situation of that region of the Community, it is therefore necessary to suspend imports into Italy of category 2 textile products until 31 December 1982, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1842/71 of 21 June 1971 ('), and in particular Article 2 thereof, Having regard to the formal request submitted by Italy after consultation within the Advisory Committee esta ­ blished by Article 3 of that Regulation, Whereas imports of textile products into the Commu ­ nity have in recent years given rise to market distur ­ bance and are causing serious injury to Community producers, resulting in the closure of mills and con ­ siderable job losses ; Whereas, in consequence of this situation, imports of certain textile products originating in the majority of low-cost supplier countries are at present subject to a Community system of authorization and quantitative limitation ; Whereas imports into Italy of cotton fabrics origina ­ ting in Turkey during the first two months of 1982 have already reached 25 % of the 1981 imports, which represents an increase of 250 % compared with the same period in 1981 ; whereas, in particular, during the first four months of 1982, import documents have been issued for a total amount of 5 373 tonnes, which represents an increase of 610 % compared with the same period in 1981 and a potential increase in imports of 525 % compared with 1981 ; Whereas the rise in imports and the substantial and rapid increase anticipated in the volume of those imports have contributed to aggravating the cumula ­ tive disruption of this market ; Whereas, in consequence of this situation , the Commission , by Decision 82/316/EEC of 11 May 1 . The importation into Italy of the category 2 textile products listed in the Annex originating in Turkey, shall be suspended until 31 December 1982. 2. The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to the Community before the entry into force of this Regula ­ tion . 3 . The entry into free circulation in the other Member States of the textile products referred to in paragraph 1 remains subject to the representation of the import document provided for in Commission Regulation (EEC) No 2819/79 (3). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 192, 26 . 8 . 1971 , p . 14. (2) OJ No L 138 , 19 . 5 . 1982, p . 24. 0 OJ No L 320, 15 . 12. 1979, p . 9 . 30 . 6 . 82 Official Journal of the European Communities No L 186/23 ANNEX Category CCT heading No NIMEXE code ( 1982) Description Member State Third countries 2 55.09 Other woven fabrics of cotton : Italy Turkey 55.09-03 ; 04 ; 05 ; 06 ; 07 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : 08 09 ; 10 12 13 14 ; 15 16 17 ; 19 21 29 32 ; 34 35 37 ; 38 39 41 49 ; 51 52 53 ; 54 55 56 57 ; 59 61 63 ; 64 65 66 67 ; 68 69 70 ; 71 72 73 74 ; 75 76 77 ; 78 79 80 81 ; 82 83 84 ; 86 90 91 92 ; 93 98 99